Citation Nr: 9911655	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral ear 
disability.

3.  Entitlement to service connection for left arm 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and bilateral hand disability.

6.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
October 20, 1997 and an evaluation in excess of 50 percent 
for PTSD from October 20, 1997.

7.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain with degenerative changes of the 
lumbar spine.

8.  Entitlement to a compensable evaluation for headaches.

9.  Entitlement to an earlier effective date for an award of 
a total disability rating due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran has verified service from November 1965 to 
November 1971 and from August 1973 to February 1988, with 
unverified service from June 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the veteran's original claim for 
disability compensation was received at the RO in October 
1996.  In a rating decision dated in May 1997, the RO 
adjudicated 20 issues for service connection and notified the 
veteran of that action.  The veteran's notice of disagreement 
(NOD) was received that same month wherein he expressed 
disagreement with 17 of the issues.  The RO issued a 
statement of the case (SOC) in July 1997 which addressed the 
17 issues.  In a substantive appeal received in July 1997, in 
testimony at a September 1997 personal hearing, and in a 
second substantive appeal received in December 1998, the 
veteran submitted the above listed issues as those on appeal.  
Accordingly, in light of the veteran's substantive appeals 
and hearing testimony, the Board has concluded that the 
veteran is not seeking appellate review of the following 
issues as listed on the July 1997 SOC:  a rating in excess of 
10 percent for residuals of a left ankle fracture; service 
connection for bilateral hearing loss; service connection for 
alcoholism; service connection for dermatitis or skin 
condition of the left foot; a rating in excess of 10 percent 
for kidney stones; service connection for residuals of 
pneumonia, bronchitis, or lung condition; service connection 
for fracture of the left index finger; and, a rating in 
excess of 10 percent for epigastric problems.  

The Board notes that the veteran raised two additional issues 
at the time he submitted his NOD in May 1997.  He asked that 
he be considered for service connection for his alcoholism, 
as secondary to his service-connected PTSD.  He also asked 
that he be granted service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange.  As 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate consideration.


REMAND

The veteran served on active duty in the Marine Corps from 
November 1965 to November 1971.  He also claimed Marine Corps 
service from June 1962 to November 1965, although there is no 
verification of that service in the record.  However, his 
1971 DD 214 does reflect an additional 3 years and 4 months 
of service.  He then served on continuous active duty in the 
Navy from August 1973 until his retirement for years of 
service in February 1988.  There are no service medical 
records (SMRs) associated with the claims folder from the 
veteran's Marine Corps service.  However, there are Navy SMRs 
dated from 1973 to 1988.

The veteran submitted a substantive appeal in August 1997.  
He stated that he was receiving chiropractic treatment to 
relieve his back pain.  There are no records of any 
chiropractic treatment in the claims folder.

At his September 1997 hearing, the veteran indicated that he 
had received post-service treatment at the Navy regional 
hospital in Jacksonville, Florida, and at Madigan Army 
Hospital at Ft. Lewis, Washington.  He indicated that he had 
attempted to obtain his treatment records from the Navy 
hospital but was told that they did not maintain a treatment 
record there.  He also said that he had been informed that 
his Marine Corps SMRs could not be found.  He further 
indicated that he was not sure if VA had all of his Navy 
SMRs.  He had copies of his Navy SMRs and was to provide them 
to a Mr. [redacted], not further identified, for copying and 
inclusion in his record.  The veteran also testified that he 
was attending monthly PTSD group meetings.  However, no 
records regarding his monthly meetings were included in his 
claims folder and there is no indication that any additional 
SMRs were received by the RO.  

The Board notes that the veteran's SMRs contain post-service 
clinical entries from Hawley Medical Associates, 
Jacksonville, Florida, dated in 1993, and, from Madigan Army 
Hospital at Ft. Lewis, dated in January 1994.  The clinical 
entries pertain to medical treatment not pertinent to any of 
the issues on appeal.  It is not clear if there are 
additional records available from those facilities.

The veteran filed his claim for TDIU on a Form 21-8940 that 
was received in October 1997.  On the form, he indicated that 
he had received treatment for his service-connected 
conditions in the spring of 1996 at Madigan Army Hospital and 
treatment in September 1997 from a Dr. Nelson, in Elm Creek, 
Nebraska.  He also indicated that he had received treatment 
at the VA Medical Center (VAMC) in Grand Island, Nebraska.  
However, there is no indication that any attempt was made to 
obtain the treatment records. 

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
issues on appeal.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain 
verification of the veteran's 
claimed Marine Corps service from 
June 1962 to November 1965 and 
attempt to obtain any available 
service medical records for the 
veteran's Marine Corps service. 

2.  The veteran should be contacted 
and asked to either provide copies 
of his SMRs, and any other pertinent 
medical treatment records in his 
possession, or provide the records 
to the RO for copying and return of 
the originals to him.  The RO should 
also request the veteran to identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, both VA 
and private, who may possess 
additional records pertinent to his 
claims.  After securing any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of those treatment 
records identified which have not 
been previously secured.  The 
veteran is advised that, while VA 
may be required to assist him in 
obtaining records, that "duty" is 
not a one way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  When the above development has 
been completed, the veteran should 
be provided a VA orthopedic 
examination by an appropriate board 
certified specialist, if available, 
to determine the extent of his 
service-connected low back 
disability.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiner prior to the examination of 
the veteran.  Tests of joint 
movement against varying resistance 
should be performed by the examiner.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.

The examiner should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional loss due to 
pain should be identified and, to 
the extent possible, the examiner 
should assess the extent of any pain 
present.  The physician should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare- ups 
(if the veteran describes flare-
ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  The examiner should provide 
an opinion concerning the impact of 
the service-connected low back 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The veteran should also be 
provided a VA psychiatric 
examination for the purpose of 
determining the current degree of 
severity of his service-connected 
psychiatric disability.  The claims 
folder must be made available to the 
examiner for review and all 
indicated studies must be performed.  
With respect to each of the 
psychiatric symptoms identified in 
the new criteria for evaluating 
mental disorders, the examiner 
should indicate whether such symptom 
is a symptom of the veteran's 
service-connected psychiatric 
disability.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a Global Assessment of 
Functioning score with an 
explanation of the score assigned.  
The examiner should also provide the 
rationale for each opinion 
expressed.  

5.  The veteran should also be 
provided a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected 
headache disability.  The claims 
folder must be made available to the 
examiner for review, and any 
indicted studies must be performed.  
The examiner should obtain pertinent 
history concerning the nature, 
frequency and severity of the 
veteran's headaches.  The examiner 
should also provide an opinion 
concerning the impact of the 
headaches on the veteran's ability 
to work.  The rationale for all 
opinions expressed should be 
provided.

6.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal. 

7.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
attorney an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


